DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl T. Reed (Reg. No. 45,454) on 07/28/2021.

The application has been amended as follows: 







In The Title:

	The Title has been amended as follows:



PRIORITIZING MICROSERVICES ON A CONTAINER PLATFORM FOR A RESTORE OPERATION














In The Specification:

Paragraphs [0008] and [0044] of the Specification have been amended as follows:

[0008]    A container platform is capable of orchestrating or managing container operations or containerized workloads and services. The container platform may orchestrate computing, networking, and storage infrastructure on behalf of user workloads. A container platform can simplify platform as a service (PaaS) and infrastructure as a service (IaaS) and enables portability across different infrastructures. Kubernetes 

[0044]    However, as the transition from monolithic applications to a container or 
microservice-based architecture occurs, there are various challenges. In particular, understanding a distributed microservice architecture is among the challenges. Istio a microservices or mesh platform that allows microservices to be connected and managed. A mesh platform such as Istio may be deployed in a container platform such as Kubernetes.


In The Claims:

	Claims 1, 2, and 5-20 have been amended as follows:

1. (Currently Amended) A method, comprising: 
identifying microservices , wherein the application operates in a container platform, wherein the container platform includes a mesh platform that connects and manages the microservices; 
identifying relationships between the microservices of the application, wherein the relationships include traffic patterns between the microservices observed by the mesh platform; 
determining a topology of the application based on the identified microservices and the identified relationships
prioritizing the microservices based on the topology and the relationships; and 
performing a restore operation to restore the microservices based on the prioritizations of the microservices.

2. (Currently Amended) The method of claim 1, further comprising prioritizing the microservices based on factors including one or more of whether a microservice is a user or non-user facing microservice, a workload microservice, or a metadata microservice.

3. (Previously Presented) The method of claim 1, further comprising updating the topology and the prioritizations.

4. (Previously Presented) The method of claim 1, wherein prioritizing the microservices includes ranking the microservices.

5. (Currently Amended) The method of claim 1, wherein identifying the microservices includes querying [[a]] the container platform 

6. (Currently Amended) The method of claim 1, wherein identifying the relationships includes querying [[a]] the mesh network to identify routes of all traffic to and from the microservices using listeners attached to the microservices.

7. (Currently Amended) The method of claim 1 [[2]], further comprising prioritizing the microservices based on hits to the microservices 

1 [[7]], further comprising ranking the microservices into a plurality of tiers.

9. (Currently Amended) The method of claim 8 

10. (Currently Amended) The method of claim 1, wherein the application includes Application Programming Interfaces (APIs) 

11. (Currently Amended) A [[The]] non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
identifying microservices , wherein the application operates in a container platform, wherein the container platform includes a mesh platform that connects and manages the microservices; 
identifying relationships between the microservices of the application, wherein the relationships include traffic patterns between the microservices observed by the mesh platform; 

prioritizing the microservices based on the topology and the relationships; and 
performing a restore operation to restore the microservices based on the prioritizations of the microservices.

12. (Currently Amended) The non-transitory storage medium of claim 11 [[10]], further comprising prioritizing the microservices based on factors including one or more of whether a microservice is a user or non-user facing microservice, a workload microservice, or a metadata microservice.

13. (Currently Amended) The non-transitory storage medium of claim 11 [[10]], further comprising updating the topology and the prioritizations.

14. (Currently Amended) The non-transitory storage medium of claim 11 [[10]], wherein prioritizing the microservices includes ranking the microservices.

15. (Currently Amended) The non-transitory storage medium of claim 11 [[10]], wherein identifying the microservices includes querying [[a]] the container platform 

16. (Currently Amended) The non-transitory storage medium of claim 11 [[10]], wherein identifying the relationships includes querying [[a]] the mesh network to identify routes of all traffic to and from the microservices using listeners attached to the microservices.

17. (Currently Amended) The non-transitory storage medium of claim 11 [[12]], further comprising prioritizing the microservices based on hits to the microservices 

18. (Currently Amended) The non-transitory storage medium of claim 11 [[17]], further comprising ranking the microservices into a plurality of tiers.

19. (Currently Amended) The non-transitory storage medium of claim 18 

20. (Currently Amended) The non-transitory storage medium of claim 11 [[10]], wherein the application includes Application Programming Interfaces (APIs) 

Allowable Subject Matter
	Claims 1-20, as amended above, are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record, Li et al, US 2019/0238636 A1, teaches synchronizing microservice data stores may include (i) establishing, at a first network node, an instance of a first microservice for an application and an instance of a distinct second microservice, (ii) establishing, at a distinct second network node, an additional instance of the first microservice and an additional instance of the distinct second microservice, (iii) establishing a single network channel for synchronizing, between the first network node and the distinct second network node, a first data store for the first microservice and a second data store for the distinct second microservice, and (iv) synchronizing the first data store for the first microservice and the second data store for the distinct second microservice. Various other methods, systems, and computer-readable media are also disclosed.

The prior art of record, “Managing Microservices With the Istio Service Mesh”, posted on the Kubernetes blog on 31 May 2017, teaches that 
Kubernetes supports a microservices architecture through the Service construct. It allows developers to abstract away the functionality of a set of Pods, and expose it to 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1 and 11.
Thus, independent claims 1 and 11 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152